Title: To James Madison from Thomas Heath, 18 January 1816
From: Heath, Thomas
To: Madison, James


                    
                        
                            Jeferson County Mississippi Teretory
                            
                            January 18 1816
                        
                        
                            Sir
                        
                    
                    Having this day Read your Proclamation respecting the People setld on Publick Land, it is said their that they are uninformed or eavil disposed people may it pleas your Excelencey this is a rong representation but they are generally poor people and at this time a very distrssed set of people as ever I saw of whome your presant oretor make one of the number the staple Comodity of our Country is Cotton and nothing else for exportation our sheep dose not do well hear all our wooling Cloathing Comes from abroad we have no Iron mines hear no salt springs no aples nor cyder no ardent spirits distiled none of these but we are obliged to have some of. In 1808 our Government laid on an imbargo our Cotton fell half in its price it was then not worth making after that the unintercorse law took place which made it lower yet next the war all this we Bore with pride and submition 300 men was then raised under general Clabourn Cheefly volenteers mostly of these represented evil Carectors stated in your

Exellencys Proclamation a prety large party of them was Slain at fort mims in that horid massacree (your oritors only son fell a victum to savage Cruelty there) which put our Country generally (espesially the poorer Class of the people) in a state of Deep mourning. But ther was still a word of Comfort saing they dyed in a good Cose. Besides all these troubles and aflictions four years has our Cotton roted even so that we did not mak half Crops when the proclamation of peace Came out evvir tongu was rejoyceing expecting bettr times this year our Cotton roted again so that we got about a 4th of a Crop, and the people generally mu[c]h in Debt the price of our market Comodity raised tis true but we had but little of it the Land ofice was opened and all the publick Land offered for sail the Entering of Land took place the rich and moneyed men have had pick and Choice a numbre of the Best improvements have bin entered from under the setler and the poor setler turned out of doors last of all your Excelencys proclamation Comes out which seams to hurt the fealing of the people wors then all the Jeneral Cry among the poor fugutives is where shall we go or whether shall we fly shall we leave this land of liberty and tak protection in the Dominians of his Catholick Majasty and forsake our religion and bow our heads to the roman preasts or shall we fly to our ould masters the British and kneel and think it an honour to kiss the hand of a Lord Lieutennant. O God of Heaven what shall we do leave a gain the Country we Cant and to live in it our Government will not let us Because we are not able to pay for its Land.
                    I hope your Exelency will pardon the bouldness of your oritor he is an ould man that helped rais the first Liberty pole in wilksbary Luzern Pensylvania in July 1776 and have bin Eye to the suferings of the back woods People for 40 years. Hear lyes a tract of land 500 miles square almose uninhabited the Lusana bound unknown. Clark and luises travels up the Masura up to its sorce then dow the river of the west to the sea shore all an uncultaveted Region of land. So rich are we in Land that it is almost unnumarable and yet must our poor inhabitance leave there nativity because they Cannot pay for land. Have we not a law that if a man Can not purchase a gun the Government find him one so that he might be inabled to defend there Government. Why not when we are so rich in Land that a poor man with a family not able to pay for Land have a small piece to raise his family on so that in time he might propogate his nation as well as defend it.
                    I Beg your Excelency to Bear these Broken hints in mind and while occupiing the presedensial Chare be a stay and staff to the poor of our Nation A Father to the Fatherless and the Widows Guide and so will he be Crownd with honour and with Glory and no doubt be adored yet by thousands or perhaps Millions that is yet unborn. This from your Exelencys humble Servent and a welwisher to his Country.
                    
                        
                            Thos: Heath.
                        
                    
                 